Citation Nr: 0945381	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to November 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

During the rating period on appeal, the Veteran's left ankle 
disability has been productive of daily pain at a level of 6 
or 7 out of 10 and daily swelling.  Plantar flexion has been 
between 25 and 40 degrees, and dorsiflexion between 10 and 20 
degrees.  The Veteran has indicated an inability to walk or 
stand for prolonged periods of time without pain, and stated 
he experienced increasing ankle pain during his work day.  He 
also had to give up volunteering as an umpire for high school 
basketball games due to ankle pain.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for entitlement to an evaluation 
of 20 percent for residuals of left ankle injury have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.71a, Diagnostic 
Code 5271 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  See Dingess v. 
Nicholson, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in July 2007, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  It described what the evidence should show, 
including how the claimed disability affects the Veteran's 
employment.  Although no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA determines disability ratings and effective dates.  An 
October 2008 letter described the rating schedule that would 
be used to evaluate the Veteran's disability.

The Board finds that the contents of the July 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the December 2007 rating decision and 
February 2009 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.  Thus, the Board finds that the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The relevant rating provision in this case is Diagnostic Code 
(DC) 5271, which falls under the schedule of ratings for the 
musculoskeletal system found in 38 C.F.R. § 4.71a.  DC 5271 
specifically addresses limited motion of the ankle.  A 10 
percent evaluation is assigned where there is moderate 
limitation of motion; a 20 percent evaluation is assigned 
where there is marked limitation of motion.  The maximum 
available evaluation under this particular code is 20 
percent.  Normal range of ankle motion is identified as 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In addition, a higher evaluation may be assigned when the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination, or fatigability such that the Veteran's 
disability picture is more nearly approximated by the next 
higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).    

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he is entitled to a 
rating in excess of 10 percent for his service-connected left 
ankle disability.  He was initially awarded service 
connection for residuals of a left ankle injury in a November 
1994 rating decision, and was assigned a non-compensable, or 
0 percent, evaluation effective from November 2, 1994.  A 
December 1998 rating decision increased the evaluation to 10 
percent under DC 5271, effective from June 1, 1998.  The 
Veteran filed a request for an increased rating in July 2007, 
and the December 2007 rating decision that denied an increase 
is the subject of this appeal.

The Board will first review the medical evidence for the 
rating period on appeal.

In July 2007, the Veteran was afforded a VA examination.  He 
complained of swelling in the morning and stiffness in the 
ligaments.  He also reported burning and aching in the early 
morning that decreased as the day went along.  On a pain 
scale of 1 to 10, he reported that the height of pain was at 
a level of 6 or 7 during the day, and at its low point, the 
pain was at a level of 2 or 3.  He wore a stretch brace when 
he walked or did yard work.  Cold, wet weather, walking up 
and down uneven grades, walking up and down stairs, jogging 
and running aggravated his pain.  The pain was alleviated 
with hot showers, warm soaks, the ankle brace, and Motrin.  
There were no episodes of dislocation or recurrent 
subluxation.  He said he had stopped playing softball because 
of the increased pain and swelling it caused.  On physical 
examination, there was mild swelling of the left ankle, 
especially on the medial aspect and inferior aspect.  Range 
of motion tests showed dorsiflexion from 0 to 20 degrees with 
pain at 20 degrees, and plantar flexion from 0 to 40 degrees 
with pain from 20 to 40 degrees.  Active repetitive motion 
testing did not increase the pain level, did not change the 
range of motion, and did not show any inflexibility or 
weakness.  X-rays showed no evidence of acute fracture, with 
a probably old fracture of the medial malleolus.  There was 
degenerative joint disease with spurs of the talus and 
navicular, and a small inferior calcaneal spur.  The 
diagnosis was residuals of a left ankle sprain, with 
degenerative joint disease and an old malleolar fracture.  
The examiner noted there had been no incapacitating episodes 
in the last 12 months, and that the Veteran had no lost or 
changed his job because of the left ankle disability.  He had 
not had surgery on the left ankle.  

The claims file includes a July 2007 statement from M.H., who 
states that she had witnessed over the past few years that 
the Veteran was unable to place a lot of weight on his left 
ankle in the mornings or after any physical activities.  He 
had tried icing the ankle, soaking it in warm water, warm 
showers, and wrapping it to treat it.

The Veteran was afforded another VA examination in January 
2009.  He said his left ankle had been more painful with 
movement in the past two years.  It was stiff when he woke up 
in the morning.  He reported swelling on the inside back of 
the ankle.  He took Alleve for pain.  Further, he reported 
giving way and instability, but no episodes of dislocation or 
subluxation or locking episodes.  On examination, there was 
tenderness and guarding of movement, but no ankle instability 
or tendon abnormality.  Left ankle dorsiflexion was 0 to 10 
degrees and plantar flexion was 0 to 25 degrees with 
objective evidence of pain with active motion.  While there 
was pain following repetitive motion, there was no additional 
limitation of motion after three repetitions of range of 
motion testing.  The examiner noted that testing was 
completed to DeLuca guidelines.  The Veteran had lost less 
than one week of work in the past 12 months due to ankle 
pain, and he reported weakness, fatigue, and decreased 
strength at work secondary to the ankle disability.  X-rays 
showed no evidence of fracture or dislocation, and visualized 
joint spaces were normal.  Although there was significant 
change when compared to the July 2007 study, the radiologist 
recorded an essentially negative X-ray of the ankle.  

In August 2009, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that 
he wore an ankle brace when walking, and took over the 
counter Naproxen to alleviate pain.  Every morning, he got up 
and soaked his ankle in hot water and applied liniment before 
going to work.  His job required him to stand a lot and walk 
approximately four or five miles per day, so the Veteran 
often had increased ankle pain and swelling toward the end of 
the work day.  He said he used to volunteer as an umpire for 
high school basketball, but had to stop because it caused too 
much pain.  During the previous six months, he had taken 
Naproxen for pain every day.  

After reviewing the evidence of record, the Board finds that 
the evidence is in approximate balance as to whether the 
criteria for a rating in excess of 10 percent have been met 
for residuals of a left ankle injury.  Specifically, while 
the objective range of motion measurements do not show marked 
limited motion of the ankle so as to warrant a 20 percent 
evaluation under DC 5271, the Board has considered the DeLuca 
factors of pain and weakness, and concluded that when these 
factors are taken into consideration, the Veteran's 
disability picture more nearly approximates the next higher, 
20 percent, rating category.  In reaching this conclusion, 
the Board has also taken into consideration the Federal 
Circuit's decision in Vasquez-Flores, in which the Court, in 
discussing notice, stated that the disability rating would be 
based on the effect the disability has upon a veteran's 
employment and earning capacity.  We conclude that the 
Veteran's pain, with consideration of its effect on his 
employment, warrants the higher rating granted herein.

In this regard, the Board notes the Veteran's testimony at 
the August 2009 Board hearing that he woke up with pain every 
day, and sometimes had to crawl to the bathroom in order to 
soak his ankle in warm water to alleviate the pain and 
swelling.  Then, he would apply a liniment to the ankle and 
wear a brace before going to work.  Moreover, he said his job 
requires him to stand and walk most of the day, and this 
causes his ankle to swell.  In addition, the Board notes that 
there was objective evidence of pain during range of motion 
testing during the July 2007 and January 2009 VA 
examinations.  In light of these effects of the left ankle 
disability on the Veteran's employment and objective evidence 
of pain on motion, the Board finds that his disability 
picture more nearly approximates the 20 percent rating 
category under DC 5271, with 20 percent being the highest 
available evaluation under this particular diagnostic code.  

The Board has also considered whether a higher evaluation 
could be assigned under other potentially applicable codes, 
but can find no other applicable diagnostic codes.  There is 
no evidence of ankylosis ratable under DCs 5270 and 5272.  
Despite repeated imaging studies, the Board notes that there 
is no evidence of malunion of the os calcis or astragalus 
ratable under DC 5273, or of astragalectomy residuals ratable 
under DC 5274.  Finally, DC 5010 and 5003, which allow 
traumatic arthritis to be evaluated on the basis of 
limitation of motion and X-ray findings when the limitation 
of motion is noncompensable under the regularly applicable 
diagnostic codes, are not applicable in this case, since the 
Veteran's limitation of motion is assigned a compensable 
evaluation under DC 5271.  Thus, these diagnostic codes are 
not applicable and cannot serve as a basis for a higher 
rating.

Finally, the Board has considered whether the Veteran's 
service-connected left ankle disability warrants an increased 
rating on an extra-schedular basis.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran reported that he had missed less than a 
week of work due to his ankle pain.  Moreover, the Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for his left ankle 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.


ORDER

A 20 percent evaluation for residuals of left ankle injury is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


